STATE OF MICHIGAN

                          COURT OF APPEALS



DIANNA BROOKS,                                             UNPUBLISHED
                                                           November 10, 2015
              Plaintiff-Appellee,

and

SYNERGY SPINE AND ORTHOPEDIC
SURGERY, L.L.C.,

      Intervening Plaintiff,

v                                                          No. 322024
                                                           Wayne Circuit Court
                                                           LC No. 13-001066-NF
STARR INDEMNITY & LIABILITY
COMPANY,

              Defendant/Third-Party Plaintiff-
              Appellee,

and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

              Defendant/Third-Party Defendant-
              Appellee,

and

PV HOLDING CORPORATION,

              Defendant/Third-Party Defendant-
              Appellant.


Before: SAWYER, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.


                                             -1-
        In this no-fault insurance dispute, defendant PV Holding Corporation appeals by leave
granted the trial court’s order denying its motion for partial summary disposition, and granting
summary disposition and awarding judgment in favor of Starr Indemnity & Liability Company
(Starr) on its third-party complaint against PV Holding. We affirm the trial court’s denial of PV
Holding’s motion for summary disposition, but vacate the judgment for Starr and remand for
further proceedings.

        This action arises from an automobile accident that occurred on May 24, 2012. Plaintiff
was the front-seat passenger in a 2012 Ford Focus rented by her sister, Oneka Brooks, from
Budget Rent A Car System, Inc. (Budget). Plaintiff reported suffering injuries when the Ford
Focus was rear-ended in a chain reaction accident. Plaintiff declined to be taken to a hospital by
ambulance, but Oneka drove the vehicle to a hospital where the occupants received medical
treatment. On the day of the accident, Oneka prepared an accident/incident report form that she
submitted in person to Budget employees. This report identified the occupants of the vehicle,
listed their addresses, phone numbers, and ages, and described the nature of the injuries
sustained. Following the submission of the form and a copy of the police report, Oneka was
given a claim number. Oneka averred that based on her communications with Budget employees
and the receipt of a claim number, she believed that Budget employees were going to submit the
claim to their insurer.

        Although Plaintiff owned a Windstar, that vehicle was insured through a policy of
insurance issued by defendant Starr to plaintiff’s mother, Octavia Brooks. Oneka was insured by
a policy of insurance issued by defendant State Farm Mutual Automobile Insurance Company
(State Farm). Plaintiff gave notice to Starr of her injuries.

        On January 22, 2013, plaintiff filed this action against Starr, seeking payment of personal
injury protection (PIP) no-fault benefits. After Starr determined that plaintiff did not reside with
Octavia at the time of the accident, it filed a third-party complaint against State Farm, Budget,
and “ABC Insurance Company.” Starr later amended its third-party complaint to add PV
Holding, asserting that it had incorrectly identified PV Holding as Budget.

        PV Holding moved for summary disposition, claiming that it did not timely receive
notice of the claim, and that the notice submitted by Oneka did not sufficiently advise it of the
injuries sustained. The trial court denied PV Holding’s motion, concluding that its relationship
with Budget gave it the requisite notice. The trial court also held that Starr was entitled to
summary disposition on its third-party complaint against PV Holding and awarded Starr a
judgment of $27,728.23 against PV Holding. This Court granted PV Holding’s application for
leave to appeal.

        PV Holding first argues that the trial court erred by denying its motion for summary
disposition. It contends that it was entitled to summary disposition because plaintiff failed to
provide timely written notice of her injury in accordance with MCL 500.3145(1). We conclude
that Oneka’s notice to Budget was sufficient to satisfy the requirements of MCL 500.3145(1),
and that the submitted evidence established a factual issue regarding the existence of an agency
relationship between Budget and PV Holding, such that the notice to Budget provided sufficient
notice to PV Holding. Accordingly, the trial court did not err in denying PV Holding’s motion
on this basis.

                                                -2-
        A trial court’s decision on a motion for summary disposition is reviewed de novo. AFT
Mich v State of Michigan, 497 Mich. 197, 208; 866 NW2d 782 (2015). Summary disposition
pursuant to MCR 2.116(C)(10) is appropriate when there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law. Hannay v Dep’t of Transp, 497
Mich. 45, 58; 860 NW2d 67 (2014). The interpretation and application of a statute presents a
question of law that an appellate court also reviews de novo. Rambin v Allstate Ins Co, 495
Mich. 316, 325; 852 NW2d 34 (2014); Tomecek v Bavas, 482 Mich. 484, 490; 759 NW2d 178
(2008).

       When the interpretation of a statute is raised, the objective of the judiciary is to discern
and give effect to the legislative intent. Wurtz v Beecher Metro Dist, 495 Mich. 242, 250; 848
NW2d 121 (2014). First, the plain language is examined because it provides the most reliable
evidence of legislative intent. Ter Beek v City of Wyoming, 495 Mich. 1, 8; 846 NW2d 531
(2014). Judicial construction is not permitted or required if the statutory language is
unambiguous. Id. “When construing statutory language, [the court] must read the statute as a
whole and in its grammatical context, giving each and every word its plain and ordinary meaning
unless otherwise defined.” In re Receivership of 11910 South Francis Rd, 492 Mich. 208, 222;
821 NW2d 503 (2012). A dictionary may be consulted when a statutory term is not defined.
Klooster v City of Charlevoix, 488 Mich. 289, 304; 795 NW2d 578 (2011). When a word may be
defined in various ways, the given meaning is determined by its context or setting. Liberty Hill
Housing Corp v City of Livonia, 480 Mich. 44, 58 n 14; 746 NW2d 282 (2008). Effect must be
given to every word, phrase, and clause in a statute, and the court must render a construction that
would not render part of the statute surplusage or nugatory. Johnson v Recca, 492 Mich. 169,
177; 821 NW2d 520 (2012).

        The legislative purpose underlying the no-fault insurance system is to keep “insurance
premiums at affordable rates while providing victims of motor vehicle accidents assured,
adequate, and prompt reparation for certain economic losses.” Joseph v Auto Club Ins Ass’n,
491 Mich. 200, 217-218; 815 NW2d 412 (2012). Because the no-fault act is remedial in nature,
courts must liberally construe the act’s provisions in favor of the persons who are its intended
beneficiaries. Frierson v West American Ins Co, 261 Mich. App. 732, 734; 683 NW2d 695
(2004).

       MCL 500.3145(1) places limitations on the recovery of PIP benefits, Joseph, 491 Mich. at
206, and provides:

               An action for recovery of personal protection insurance benefits payable
       under this chapter for accidental bodily injury may not be commenced later than 1
       year after the date of the accident causing the injury unless written notice of injury
       as provided herein has been given to the insurer within 1 year after the accident or
       unless the insurer has previously made a payment of personal protection insurance
       benefits for the injury. If the notice has been given or a payment has been made,
       the action may be commenced at any time within 1 year after the most recent
       allowable expense, work loss or survivor’s loss has been incurred. However, the
       claimant may not recover benefits for any portion of the loss incurred more than 1
       year before the date on which the action was commenced. The notice of injury
       required by this subsection may be given to the insurer or any of its authorized

                                                -3-
       agents by a person claiming to be entitled to benefits therefor, or by someone in
       his behalf. The notice shall give the name and address of the claimant and
       indicate in ordinary language the name of the person injured and the time, place
       and nature of his injury.

“Notably, MCL 500.3145(1) does not require a claimant to give written notice of injury if an
action is commenced within one year of the accident.” Linden v Citizens Ins Co of America, 308
Mich. App. 89, 95; 862 NW2d 438 (2014).

        As explained in Devillers v Auto Club Ins Ass’n, 473 Mich. 562, 574; 702 NW2d 539
(2005), MCL 500.3145(1) is comprised of two limitations on the time of suit and one restraint on
the period of recovery, to wit:

               (1) An action for personal protection insurance [PIP] benefits must be
       commenced not later than one year after the date of accident, unless the insured
       gives written notice of injury or the insurer previously paid [PIP] benefits for the
       injury.

            (2) If notice has been given or payment has been made, the action may be
       commenced at any time within one year after the most recent loss was incurred.

            (3) Recovery is limited to losses incurred during the one year preceding
       commencement of the action.

               Thus, although a no-fault action to recover PIP benefits may be filed more
       than one year after the accident and more than one year after a particular loss has
       been incurred (provided that notice of injury has been given to the insurer or the
       insurer has previously paid PIP benefits for the injury), § 3145(1) nevertheless
       limits recovery in that action to those losses incurred within the one year
       preceding the filing of the action. [Emphasis in original; further citation omitted.]

       The dispute surrounding this issue involves whether plaintiff or her representative
provided the appropriate statutory notice. Specifically, the parties dispute whether plaintiff
complied with the following language of MCL 500.3145(1):

               The notice of injury required by this subsection may be given to the
       insurer or any of its authorized agents by a person claiming to be entitled to
       benefits therefor, or by someone in his behalf. The notice shall give the name and
       address of the claimant and indicate in ordinary language the name of the person
       injured and the time, place and nature of his injury. [Emphasis added.]

        PV Holding argues that plaintiff may not rely on the accident report that Oneka provided
to Budget on plaintiff’s behalf because it is not an authorized agent of Budget. The statute does
not define the term “authorized.” The term “authorize” is defined to mean “to give authority or
official power to; empower,” or “to give legal authority or formal permission for.” Random
House Webster’s College Dictionary (2000), p 91. PV Holding does not argue that the term
“authorized agent” refers only to an insurance agent for the insurer. Rather, PV Holding
contends that there was no agency relationship between it and Budget such that the accident

                                               -4-
report prepared by Oneka and submitted to Budget could constitute notice to PV Holding. In
support of this argument, PV Holding submitted the affidavits of LaTomya Oates, a litigation
claims specialist. Oates averred that employees of Budget are not employees or agents of PV
Holding, which is a separate company.

        Affidavits, depositions, and documentary evidence submitted in support of, or in
opposition to, a motion for summary disposition are considered only to the extent that the content
or substance would be admissible as evidence. Maiden v Rozwood, 461 Mich. 109, 120-121; 597
NW2d 817 (1999). “The affidavits must be made on the basis of personal knowledge and must
set forth with particularity such facts as would be admissible as evidence to establish or deny the
grounds stated in the motion.” SSC Assoc Ltd Partnership v Gen Retirement Sys, 192 Mich. App.
360, 364; 480 NW2d 275 (1991). The affidavit must show that the affiant, if sworn as a witness,
would testify competently to the facts set forth therein. MCR 2.119(B)(1)(c). Mere conclusory
allegations that are devoid of detail are insufficient to create a genuine issue of material fact.
Quinto v Cross & Peters Co, 451 Mich. 358, 372; 547 NW2d 314 (1996).

        Although Oates’s affidavit indicates that Budget and PV Holding are separate companies,
it does not delineate that she held personal knowledge of the corporate structure between Budget
and PV Holdings, the ramifications of the corporate structures, and the internal policies of the
respective corporate subsidiaries regarding insurance claims. The affidavit merely concludes
that there is no agency relationship between the two entities, but fails to delineate how a no-fault
specialist has information regarding corporate subsidiary structure and the authority to bind the
subsidiary’s employees. Because the affidavit lacks the underlying foundation to show personal
knowledge of the corporate structures, it is insufficient to support PV Holding’s motion for
summary disposition with respect to the notice issue.

        Furthermore, the opposing parties submitted documentary evidence that established a
question of fact regarding the relationship between Budget and PV Holding. Plaintiff presented
the affidavit of Oneka, who averred that she telephoned Budget to notify it of the accident on the
day it occurred. She also went to Budget to prepare an accident/incident report and to submit the
police report. Upon submission of the form, an employee gave her a claim number and indicated
to her that the form would be submitted to insurance. Indeed, the bottom of the form states:
“INSURANCE COPY – (A) 720-479-4034 (B) 407-850-4743.”

        Additionally, Starr submitted the certificate of insurance acquired by PV Holding.
Although Oates’s affidavit stated that PV Holding and Budget were two separate and distinct
entities, this document indicated that five entities, all located at the same address, were issued
one certificate of self-insurance. That is, “Avis Budget Group, Inc., P.V. Holding Corp., AESOP
Leasing L.P., Avis Rent-A-Car System, LLC and Budget Rent-A-Car System, Inc.” were all
listed at the same address, “6 Sylvan Way Parsippany, NJ 07054,” and all were issued certificate
number 652 for coverage effective from “07/01/11 thru 07/01/12” and qualified “as a self-
insurer” with the certificate covering “all vehicles owned or registered by the named self-
insurer.” Thus, according to this document, for purposes of acquiring insurance in Michigan, PV
Holding and Budget, and three other entities, were treated as one entity to the extent that they
were issued one certificate of insurance as one self-insurer. Oates’s affidavit does not delineate
why the entities, although allegedly separate and distinct, received self-insurance in five different


                                                -5-
names for purposes of insurance in Michigan, all at the same business address and on one
certificate.

        PV Holding argues that Oates’s affidavit established that PV Holding had no authority to
control Budget employees. However, an agency may be established as apparent, ostensible, or
by estoppel. An ostensible agency arises when the principal intentionally or by want of ordinary
care, causes a third person to believe an individual is an agent, although there is no employment
relationship between the principal and the agent. Grewe v Mt Clemens Gen Hosp, 404 Mich. 240,
252; 273 NW2d 429 (1978). For an ostensible agency to arise, the individual dealing with the
agent must reasonably believe in the agent’s authority, the belief must occur because of some act
or neglect by the principal, and the person relying on the agent’s apparent authority must not be
guilty of negligence. Id. at 252-253. Agency presents a factual issue for the jury. Id. at 253. In
her affidavit, Oneka averred that Budget employees represented that her accident/incident report
would be submitted to insurance, and the bottom of the form contained fax numbers for
submission to insurance. PV Holding failed to present documentary evidence to contradict
Oneka’s contacts with Budget employees, although any contradiction would present a credibility
issue for the jury to resolve. Brown v Pointer, 390 Mich. 346, 354; 212 NW2d 201 (1973);
Crossley v Allstate Ins Co, 139 Mich. App. 464, 468; 362 NW2d 760 (1984).

        Accordingly, the trial court did not err in denying PV Holding’s motion for summary
disposition with respect to the issue of notice.1

       PV Holding also argues that it was entitled to summary disposition because plaintiff’s
action was not timely filed, and plaintiff’s amended complaint cannot relate back to the filing of
the original complaint. We disagree. “Whether the relation-back doctrine is applicable is a
question of law that this Court reviews de novo.” Local Emergency Fin Assistance Loan Bd v
Blackwell, 299 Mich. App. 727, 740-741; 832 NW2d 401 (2013).

        MCR 2.118 addresses amendment and supplemental pleadings, and MCR 2.118(D) states
in relevant part that “[a]n amendment that adds a claim or defense relates back to the date of the
original pleading if the claim or defense asserted in the amended pleading arose out of the
conduct, transaction, or occurrence set forth, or attempted to be set forth, in the original
pleading.” The relation-back doctrine does not apply when a party seeks to amend a pleading to
add a completely new and different party. Miller v Chapman Contracting, 477 Mich. 102, 105-



1
  To the extent that PV Holding suggests that plaintiff should have been aware that it, and not
Budget, was the owner of the vehicle because the certificate of title plainly demonstrated that it
was the title owner, we simply note that there is no evidence that plaintiff or Oneka would have
been aware of PV Holding’s status as the owner based on the documentation they received. The
rental agreement did not identify PV Holding as the owner, but rather identified the vehicle as
“Budget Car #58657222 Budget Rent A Car System, Inc.” Regardless, PV Holding’s ownership
of the vehicle would not be dispositive of the notice issue if plaintiff could establish an agency
relationship between Budget and PV Holding, and the submitted evidence demonstrated a
question of fact on that issue.


                                               -6-
107; 730 NW2d 462 (2007). However, a misnomer of a plaintiff or a defendant is amendable
unless it is designed to effect an entire change of parties. Id.

       As indicated, MCL 500.3145(1) places two limitations on the time for filing suit:

               (1) An action for personal protection insurance [PIP] benefits must be
       commenced not later than one year after the date of accident, unless the insured
       gives written notice of injury or the insurer previously paid [PIP] benefits for the
       injury.

              (2) If notice has been given or payment has been made, the action may be
       commenced at any time within one year after the most recent loss was
       incurred. . . .

               Thus, although a no-fault action to recover PIP benefits may be filed more
       than one year after the accident and more than one year after a particular loss has
       been incurred (provided that notice of injury has been given to the insurer or the
       insurer has previously paid PIP benefits for the injury), § 3145(1) nevertheless
       limits recovery in that action to those losses incurred within the one year
       preceding the filing of the action. [Devillers, 473 Mich. at 574 (emphasis in
       original; further citation omitted).]

Pursuant to Devillers, an action for PIP benefits must be filed no later than one year after the date
of the accident, unless the insured gives written notice of injury or the insurer previously paid
PIP benefits. However, if notice has been given or payment has been made, the action may be
commenced within one year after the most recent loss was incurred. Id.

        PV Holding fails to address our Supreme Court’s decision in Devillers. It simply asserts
that the accident occurred on May 24, 2012, that the second amended complaint was not filed
against it until August 28, 2013, which was more than one year after the accident, and contends
that the relation-back doctrine does not apply to new parties, thereby barring the litigation
against it. However, the facts viewed in a light most favorable to plaintiff supports a finding that
notice of the accident was provided through Oneka to Budget, PV Holding’s agent, on May 24,
2012. Thus, applying the Devillers decision, if notice was given or payment was made, the
action could be commenced at any time within one-year of the most recent loss. PV Holding
does not acknowledge or address the time period of plaintiff’s most recent loss. Accordingly,
PV Holding failed to demonstrate that the relation-back rule is applicable to this factual scenario
and bars the claim against it. Rather, the time frame for filing PIP actions is contingent on the
provision of notice, as well as the time frame of the most recent loss if notice is given. Because
PV Holding fails to analyze the facts in relationship to the time provisions contained in the
statute, it has not demonstrated entitlement to appellate relief with respect to this issue. See
Derderian v Genesys Health Care Sys, 263 Mich. App. 364, 388; 689 NW2d 145 (2004).

       PV Holding also argues that the trial court erred in denying PV Holding’s motion for
summary disposition and granting summary disposition in favor of Starr on the issue of timely
notice as it relates to Starr’s third-party complaint. We disagree. Whether a claim is barred



                                                -7-
pursuant to a statute of limitations is reviewed de novo. Hoffman v Boonsiri, 290 Mich. App. 34,
39; 801 NW2d 385 (2010).

         PV Holding relies on Titan Ins Co v North Pointe Ins Co, 270 Mich. App. 339, 345-346;
715 NW2d 324 (2006), in support of its argument that Starr had to provide notice irrespective of
any notice filed by plaintiff, and that the filing had to occur within one year of the accident. In
Titan Ins Co, the plaintiff’s subrogor, Robert Wells, was injured when a vehicle driven by Robert
Price collided with Wells’s motorcycle on April 27, 2002. The plaintiff attempted to contact
Price beginning on September 16, 2002, to learn of any no-fault insurance carrier. In October or
November 2003, the plaintiff finally learned that the defendant was Price’s insurance company;
but the defendant claimed that Price never reported the accident and the first evidence of notice
came from the plaintiff in November 2003. Although the plaintiff made a demand for payment,
the defendant denied the request, claiming that it was barred by the one-year statute of
limitations. The plaintiff filed suit on March 1, 2004, and the trial court granted the defendant’s
motion for summary disposition, concluding that the one-year limitations period in MCL
500.3145(1) barred the plaintiff’s claim. This Court held that equitable tolling did not apply to
prevent the one-year period from running until the plaintiff learned the identity of the correct
insurer. Additionally, this Court held that even if benefits were paid by mistake, its claim was
“still one of subrogation and subject to the limitations period in MCL 500.3145.” Id. at 347.

        We conclude that Titan Ins Co is factually distinguishable because it did not involve a
previously filed action. In Titan Ins Co, the accident occurred on April 27, 2002, the notice was
provided in October or November 2003, and the action was filed on March 1, 2004. There was
no indication that notice was ever provided to the defendant. In the present case, the accident
occurred on May 24, 2012, Oneka provided notice to Budget on May 24, 2012, and Budget
employees represented that they were submitting her accident/incident report to the insurer.
Eight months later, on January 22, 2013, plaintiff filed her complaint against Starr, alleging that
she was injured while travelling as a passenger in an automobile that was involved in an accident
on May 24, 2012. A claimant need not give written notice of injury if an accident is commenced
within one-year of an accident. MCL 500.3145(1); Linden, 308 Mich. App. at 95. In the present
case, plaintiff did not have to give notice to Starr because she filed her complaint within a year of
the accident.

       On August 13, 2013, the parties stipulated to allow plaintiff to file an amended complaint
to add State Farm and Budget to the litigation. On August 14, 2013, plaintiff filed a complaint
that added State Farm, Budget, and ABC Insurance Company as defendants. On August 20,
2013, Starr filed a third-party complaint against State Farm, Budget, and ABC Insurance
Company. On August 28, 2013, plaintiff filed an amended complaint that listed Starr, State
Farm, and PV Holding as defendants.

       PV Holding contends that Starr never gave any notice of its claim within one-year of the
accident, and therefore, its third-party claim for reimbursement is barred. It further contends that
Starr cannot rely on the notice of any other claimant. However, these arguments are not
supported by the facts in Titan Ins Co or the plain language of the statute.

        As indicated, MCL 500.3145(1) places limitations on the recovery of PIP benefits. The
plain language of MCL 500.3145(1) delineates that an action for PIP benefits may not be

                                                -8-
commenced later than one year after the date of the accident causing the injury, unless written
notice of injury as provided therein has been given to the insurer within one year after the
accident, or unless the insurer has previously made a payment of PIP benefits. Here, Oneka
provided written notice to Budget, and its employees represented that the accident/incident report
was being submitted to insurance. Further, the submitted documentary evidence and
representations demonstrate that there is an issue of fact whether Budget and PV Holding are in
an agency relationship. Contrary to PV Holding’s claim, the plain language of the statute does
not require that Starr provide notice separate and distinct from that given by plaintiff to file a
third-party complaint.

        PV Holding also contends that Oneka could not provide the notice and, in any event, the
notice she provided did not advise that it involved a request for PIP benefits. We disagree. MCL
500.3145(1) expressly provides that notice may be given by the claimant “or by someone in his
behalf.” Burns v Auto-Owners Ins Co, 88 Mich. App. 663, 665; 279 NW2d 43 (1979). Notice
periods are different from statutes of limitation because notice periods are designed to allow for
time to investigate and allocate funds for settlement, whereas statutes of limitation are designed
to prevent stale claims and end the fear of protracted litigation. Davis v Farmers Ins Group, 86
Mich. App. 45, 47; 272 NW2d 334 (1978). A person need not file a notice to take advantage of
the limitations period, but rather, the notice serves to extend the period by providing an
additional year grace period. Id. at 48. The plain language of MCL 500.3145(1) provides that
the notice “shall give the name and address of the claimant and indicate in ordinary language the
name of the person injured and the time, place and nature of his injury.” The accident form
completed by Oneka contained all of the required information. The statute merely requires that
the claimant identify the injury to allow the insurer to trigger an investigation. The statute does
not state that the claimant must identify any request for PIP benefits. Therefore, the trial court
did not err in denying PV Holding’s request for summary disposition on this basis.

       Lastly, PV Holding argues that the trial court erred in entering a judgment in favor of
Starr on its third-party complaint. After plaintiff revealed in her deposition that she did not
reside with Octavia at the time of the accident, Starr asserted that PV Holding was primarily
responsible for PIP benefits as the owner of the vehicle involved in the accident, and therefore
sought reimbursement under the rules of priority. Starr submitted documentary evidence
regarding the amounts expended in paying and administering plaintiff’s claim.

         Plaintiff filed an amended complaint on August 14, 2013, that added State Farm, Budget,
and ABC Insurance Company to the litigation. On August 20, 2013, Starr filed its third-party
complaint against these same entities. On August 28, 2013, plaintiff filed an amended complaint
that listed Starr, State Farm, and PV Holding as defendants. However, MCL 500.3145(1) limits
recovery to losses incurred during the one-year period preceding the commencement of the
action. Devillers, 473 Mich. at 574. Although plaintiff filed her action on January 22, 2013, she
did not name PV Holding until August 28, 2013. Starr contends that PV Holding’s addition to
the litigation was merely a misnomer and relates back to the filing of the original complaint.
Indeed, the relation-back doctrine does not apply when a party seeks to amend a pleading to add
a completely new and different party, but a misnomer of a defendant is amendable unless it is
designed to effect an entire change of parties. Miller, 477 Mich. at 105-107.



                                                -9-
         Contrary to Starr’s assertion, Budget, PV Holding’s alleged agent, was not named in the
litigation until August 14, 2013. Therefore, one could argue that PV Holding’s addition to the
litigation relates back to August 14, 2013, if an agency relationship is established. However,
Budget was not named in the original complaint. Accordingly, PV Holding’s responsibility
would be limited to the one-year period preceding August 14, 2013, and not relate back to the
original complaint. Therefore, although the amount of payments made by Starr was established,
it is not clear that PV Holding could be held accountable for amounts that exceeded the period
set forth in MCL 500.3145(1). Accordingly, the trial court erred in entering a judgment amount.
Therefore, we vacate the judgment for Starr and remand for further proceedings.

        Affirmed in part, vacated in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                           /s/ David H. Sawyer
                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Karen M. Fort Hood




                                             -10-